DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-2, 6-9, 11-14, 16, and 19-27 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-2, 6-9, 14, 16, and 23 are amended.  Claims 2, 16, and 19-27 are withdrawn.  Claims 3-5, 10, 15, 17-18, and 28 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 Sep. 2022 has been considered by the examiner.

Response to Amendment
	The amendments filed on 8 Sep. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 1, 3, and 6-8 under 35 USC 102(a)(2) as being anticipated by Federoff et al. (US 2017/0052204 A1; published 23 Feb. 2017) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, 3, and 6-8 under 35 USC 102(a)(2) as being anticipated by Federoff et al. (US 2017/0052204 A1; published 23 Feb. 2017) is withdrawn
	In view of Applicants amendments, the rejection of claims 1, 3, 6-9, and 14-15 under 35 USC 103 as being unpatentable over Federoff et al. (US 2017/0052204 A1; published 23 Feb. 2017) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, 3-9, and 14-15 under 35 USC 103 as being unpatentable over Federoff et al. (US 2017/0052204 A1; published 23 Feb. 2017), in view of Mittelstrauss et al. (PLoS Genetics; published 2011) and Parker, Jr. (US 2013/0123341 A1; published 16 May 2013) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, 3-9, and 11-15 under 35 USC 103 as being unpatentable over Federoff et al. (US 2017/0052204 A1; published 23 Feb. 2017), in view of Mittelstrauss et al. (PLoS Genetics; published 2011), and Parker, Jr. (US 2013/0123341 A1; published 16 May 2013), in further view of Landis et al. (WO 2016/011434 A1; published 21 Jan. 2016) is withdrawn.
	In view of Applicants amendments, claims 1, 3-9, and 11-15 are provisionally rejected on the ground of nonstatuatory double patenting as being unpatentable over claims 1-5, and 11-21 of copending application No. 16,331,940, in view of Federoff et al. (US 2017/0052204 A1; published 234 Feb. 2017), Mittelstrass et al. (PLoS Genetics; published 2011) and Landis et al. (WO 2016/011434 A1; published 21 Jan. 2016) is withdrawn.

New Ground of Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-8, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Federoff et al. (US 2017/0052204 A1; published 23 Feb. 2017).

Regarding claims 1, 3, 6-8, and 14, Federoff et al. disclose a stable isotope dilution multiple reaction monitoring mass spectrometry (SID-MRM-MS) method.  Targeted metabolomic analysis of plasma sample (sample from the subject is plasma) was performed using the Absolute-IDQ P180 (obtaining a sample from a subject). Flow injection analysis (FIA) tandem mass spectrometry (MS/MS) method was used to quantify a panel of 144 lipids simultaneously by multiple reaction monitoring.  The kit facilitated absolute quantitation of 21 amino acids (21 proteinogenic amino acids include BCAAs, tryptophan, tyrosine, glutamate), 90 phosphatidylcholines and PC aa C36:6 and lysophophatidylcholine acyl C18:2 (table 1) (performing biochemical analysis of the same to measure or detect a concentration level of at least one biomarker metabolite wherein the at least one biomarker metabolite is selected from branched chain amino acid biomarker metabolite, a glutamate biomarker metabolite, a tryptophan biomarker metabolite, a tyrosine biomarker metabolite, a phosphatidyl choline metabolite) (see [0072]-[0074], table 8; [0078]-[0079]).  
Over the course of study, 74 participants met criteria of either aMCI or mild AD.  53 aMCI/AD participants were selected, including 18 converters, and 53 age-, education, and sex-matched cognitively normal control (NC) participants for untargeted lipidomics biomarker discovery (see [0078]).  The aMCI/AD, converter, and NC groups were defined primarily using a composite measure of memory performance (see [0079]).  (Obtaining a sample from a subject and a control sample from a control subject or population of control subjects with normal cognition.)

The limitation of wherein of “wherein when the subject is a male, the at least one biomarker metabolite is a branched chain amino acid biomarker metabolite, a glutamate biomarker metabolite, a tryptophan biomarker metabolite, a tyrosine biomarker metabolite, a 2 amino adipic acid biomarker metabolite, or combinations thereof; wherein the subject is female, the at least one biomarker metabolite is a phosphatidylcholine biomarker metabolite, a lysoPC biomarker metabolite, or a combination thereof; and wherein when the concentration level of the at least one biomarker metabolite is the sample from the subject is lower than the concentration level of the at least one biomarker metabolite in the control sample, the subject is predicted to develop AD or have an increased risk of developing AD; and when the subject is diagnosed with having AD, initiating treatment for the AD” are contingent limitations.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.II.  Consequently, when the concentration of the at least one biomarker metabolite in the sample from the subject is not lower that the concentration level of the at least one biomarker metabolite in the control sample, the claim does not require predicting the subject to develop AD or have an increase in developing AD.  When the subject is not diagnosed with having AD, the claim does not require initiating treatment for AD.
Regarding the limitations of wherein when the subject is male….wherein when the subject is female…. Federoff et al. do not state the sex of the participant.  However, Federoff et al. measure both branched chain amino acid biomarker metabolites and phosphatidylcholine biomarker metabolites in all participants, both male and female.  

Applicants Arguments
	Applicants assert that the present amendments incorporate the subject matter from pending claims 4-5 into pending claim 1.  Claims 4-5 are not rejected as allegedly being anticipated by Federoff.

Applicant's arguments filed 7 Oct. 2022 have been fully considered but they are not persuasive. The subject matter for claims 4 and 5 have been incorporated into claim 1 as contingent limitations.  Federoff teaches a method comprising targeted metabolomic analysis of plasma samples using Absolute IDQ P180.  The kit facilitated absolute quantitation of 21 amino acids (21 proteinogenic amino acids include BCAAs such as valine) and 90 phosphatidylcholines.  Concentration is expressed as nmol/L. Regarding the subjects, Federoff teaches that 53 aMCI/AD participants were selected including 53 age-, education- and sex-matched cognitively normal control (NC) participants.  Federoff does not expressly teach the sex of the participants.  However, it is understood that Federoff quantitated all 21 proteinogenic amino acids including valine and 90 phosphatidylcholines in all subjects.  The subject’s of Federoff’s method must be male, female, or male and female.  In the case the subjects are male, claim 1 as amended does not require a female subject and a biomarker metabolite that the phosphatidylcholine biomarker metabolite since the limitation starting a “when the subject is female” is a contingent limitation.
Consequently, when the subject is male, the at least one biomarker metabolite in Federoff’s method is a branched chain amino acid and when the subject is female, the at least one biomarker metabolite in Federoff’s method is a phosphatidylcholine biomarker metabolite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 6-9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Federoff et al. (US 2017/0052204 A1; published 23 Feb. 2017).

Federoff et al. teach as discussed above.  Federoff et al. teach metabolic and genetic biomarkers for memory loss (see title).  A change in the value of a subject’s biomarker profile, including a change in the subject’s biomarker profile, over normal (control) values is indicative that the subject has an increased risk of suffering from memory impairment (see abstract).  Federoff et al. teach that examples of disease related memory impairment include Alzheimer’s disease (see [0016]).  Lipidomic profile include lyso PC a 18:2 and PC aa C36:6 (see [0031], table 1).  Normal control (NC) group (see [0034], [0061]).  If it is determined that the subject is at increased risk of memory impairment, the health care professional may prescribe treatment (see [0055]-[0056]).   The other metabolites that displayed differential abundance in the study groups consisted of amino acids, biogenic amines and a broad range of phospholipids, and other lipid species.  The data revealed significantly lower plasma levels of serotonin etc (see [0083]-[0085]).  Federoff et al. claim a method of determining if a subject has an increased risk of suffering from memory impairment (see claims 1-10).  74 participants met criteria for either aMCI or mild AD (see [0078]-[0079]).  Factors for which the analysis may be adjusted include sex (see [0022]).  Federoff et al. teach that the biomarkers for early disease include CSF tau and Aβ levels, structural and functional MRI, and use of PET amyloid imaging (see [0006]).
  Federoff et al. do not teach that the method further comprises determining whether the subject has at least one independent indicator of AD wherein the at least one independent indicator of AD comprises the presence of amyloid β 1-42 or an increase in the total tau/Aβ1-42 ratio.  Federoff et al. do not teach that the method further comprises initiating treatment for AD in the subject that has a level of the at least one biomarker metabolite that is lower than the level of the at least one biomarker metabolite in a control sample.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Federoff et al. by further determining whether the subject has an independent indicator of AD comprising the presence of amyloid β 1-42 or an increase in the total tau/Aβ1-42 ratio as taught by Federoff et al. because it would advantageously enable defining the AD group by validating the presence of Aβ 1-42 or an increase in the total tau/Aβ1-42 ratio.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Federoff et al. by further initiating treatment for a cognitive disorder such as AD in the subject that has a level of the at least one biomarker metabolite that is lower than the level of the at least one biomarker metabolite in a control sample (diagnosed as having a cognitive disorder) as taught by Federoff et al. because it would have been expected to advantageously enable treatment of memory impairment in the subject based on a validated diagnosis of AD.

Applicants Arguments
	Applicants assert that the present amendments incorporate the subject matter from pending claims 4-5 into pending claim 1.  Claims 4-5 are not rejected as allegedly being anticipated by Federoff.

Applicant's arguments filed 7 Oct. 2022 have been fully considered but they are not persuasive for the reasons discussed above.


Claim(s) 1, 3, 6-9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Federoff et al. (US 2017/0052204 A1; published 23 Feb. 2017), in view of Mittelstrass et al. (PLoS Genetics; published 2011) and Parker, Jr. (US 2013/0123341 A1; published 16 May 2013).

	Federoff et al. teach as discussed above.
	Federoff et al. do not expressly teach that when subject is male that the at least one biomarker metabolite is a BCAA or that when the subject is female the at least one biomarker metabolite is a phosphrtidylcholine biomarker metabolite. 
	Mittelstrass et al. teach the discover of sexual dimorphisms in metabolic and genetic biomarkers (see title).  Mittelstrass et al. teach that serum metabolite concentrations allow for direct readout of biological processes, and association of specific metabolomic signatures with complex diseases such as Alzheimer’s disease and cardiovascular and metabolic disorders has been shown.  Our study provides new important insights into sex specific differences of cell regulatory processes and underscores that studies should consider sex specific effects in design and interpretation (see abstract).  Mittelstrass et al. teach that metabolites which may be used as predictive biomarkers have to be used selectively depending on sex (see pg. 2).  Mittelstrass et al. teach that the phenotypic metabotype differences between males and females include valine and lysoPC a C18:2 (see table 1).  Mittelstrass et al. teach a systemic view of metabotype variations in the metabolism of males and females (see Fig. 2).  Mittelstrass et al. teach the absoluteIDq kit (see pg. 9).
	Parker, Jr. teaches methods, compositions and kits for diagnosing and treating Alzheimer’s disease using mitochondrial CO3 gene mutations (see title).  Parker, Jr. teaches that analysis of CO3 codon mutations and the amino acid sequence of CO3 shows that codons at positions 150-261 specify hydrophobic amino acids (i.e., valine)(see [0186]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Federoff et al. by obtaining a sample from a female subject and perform biochemical analysis on the sample to detect a level of phosphatidyl choline biomarker metabolite or a lysoPC metabolite such as lysoPC a C18:2 as taught by Mittelstrass et al. and Federoff et al. because it would have been expected to advantageously enable diagnosis of a cognitive disorder, such as AD, in a subject while taking into account sex.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Federoff et al. by obtaining a sample from a male subject and performing biochemical analysis on the sample to detect a level of valine biomarker metabolite as taught by  Mittelstrass et al. and Parker, Jr et al. because it would have been expected to advantageously enable diagnosis of a cognitive disorder, such as AD, in a subject while taking into account sex.  

Applicants Arguments
	Applicants assert that Federoff fails to teach or suggest a method of detecting and treating AD in a subject comprising measuring or detecting the concentration level of at least one biomarker metabolite wherein the at least one biomarker metabolite is sex specific.  Federoff does not teach any sex specific differences for its disclosed metabolic and genetic signatures with respect to predicting AD let alone specific male and female associated biomarker.  Federoff merely mentions sex as a factor alone with 14 other factors.  Mittelstrass does not disclose any analysis of sex specific metabolic difference with respect to AD.  Mittelstrass merely mentions AD in the abstract.  The data in table 1 do not teach the claimed negative association of these sex specific biomarkers with AD when compared to control subjects.  Federoff and Mittelstrass disclose unrelated subject matter and are directed to separate fields of study.  The cited teachings in Parker are clearly different from the instant claims which are directed to measuring free biomarker metabolites in patient samples and not amino acid residues of specific enzymes that may be negatively associated with AD.

Applicant's arguments filed 7 Oct. 2022 have been fully considered but they are not persuasive. Federoff alone is not deficient for the reasons discussed above.  Federoff teaches a method for detecting AD in a subject in need thereof the comprising (a) obtaining a sample from a subject and control sample from a control subject, (b) performing biochemical analysis on the subject’s sample and control sample to measure the concentration of at least one biomarker metabolite wherein the at least one biomarker metabolite is a branched chain amino acid such as valine and a phosphatidylcholine biomarker metabolite such that when the subject is male the biomarker metabolite is a branched chain amino acid metabolite such as valine and when the subject is female the at least one biomarker metabolite is a phosphatidyl choline biomarker metabolite.  Like Federoff, Mittelstrass teaches that serum metabolite concentrations allow for a direct readout of biological processes and associated metabolomic signatures with complex diseases such as AD have been shown.  At pg. 9, Mittelstrass teaches the use of the absoluteIDQ kit to quantitate serum metabolites. Consequently, Federoff and Mittelstrass are in the same field of endeavor (concerning quantitating serum samples metabolites to obtain metabolomic signatures) and person of ordinary skill in the art would have reasonably considered Federoff and Mittelstrass in combination without the benefit of hindsight.  In addition, Federoff and Mittelstrass teach sex as factor to consider when analyzing biomarker metabolites.  At [0022], Federoff teaches adjusting the analysis based on sex as a factor.  Mittelstrass teaches that metabolite profiles of males and females are significantly different and emphasized that studies should consider sex specific effects in design and interpretation.  Consequently, Federoff and Mittelstrass in combination adequately teach and motivate adjusting the analysis of Federoff’s method based on sex as a factor.  At figure 2, Mittelstrass teaches that amino acid metabolite concentrations are higher in men and phosphatidylcholine metabolite concentration are higher in women.  Given these sex specific differences, a person of ordinary skill would have been motivated adjust Federoff’s method by considering sex specific differences.  That is, if a control subject group is female or male and female and an AD subject is male, a diagnosis of AD cannot be made using Federoff’s method by analyzing and comparing the metabolite concentrations of phosphatidylcholine since female and male subjects are expected to exhibit statistically different phosphatidylcholine metabolite concentrations.  Consequently, in order to obtain a more accurate diagnosis, when the AD subject is female, a person of ordinary skill in the art would have been motivated to quantitate phosphatidylcholine metabolite concentrations and compare those obtained phosphatidylcholine metabolite concentrations to the concentrations of normal control female subjects.  Federoff’s method of diagnosing AD quantitates branched chain amino acid metabolite concentrations including valine metabolite concentration.  Parker, Jr teaches valine concentration alterations in patients with AD.  Mittelstrass teaches that amino acid metabolite concentrations are higher in men than women.  Consequently, a person of ordinary skill in the art would have been motivated to modify Federoff‘s method such that when the subject is male the at least one biomarker metabolite is valine (branched chain amino acid) and compare those concentrations to valine metabolite concentrations of normal control male subjects as taught by Mittelstrass and Parker Jr because it would have been expected to advantageously enable the diagnosis of AD based on alterations in valine metabolite concentration while taking into account sex specific differences.


Claim(s) 1, 3, 6-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Federoff et al. (US 2017/0052204 A1; published 23 Feb. 2017), in view of Mittelstrass et al. (PLoS Genetics; published 2011) and Parker, Jr. (US 2013/0123341 A1; published 16 May 2013), in further view of Landis et al. (WO 2016/011434 A1; published 21 Jan. 2016).

	Federoff et al. teach as discussed above.
	Federoff et al. do not further teach that if the subject is male, the treatment comprises administering a composition that modulates CDYL and the composition comprises valine.
	Mittelstrass et al. teach as discussed above.
	Parker et al. teach as discussed above.
	Landis et al. teach the uses of an evidence based, translational algorithm to assess biomarkers (see title).  Landis et al. teach dementia (see pg. 28) and AD (see pg. 35).  Landis et al. teach that the biomarker can be a given vitamin or mineral that the subject would be recommended to consume should the present methods establish that the subject is deficient for that vitamin or mineral (see pg. 18).  Landis et al. teach methods of treatment and preparation of individually tailored dosage forms (see pgs. 26-27).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Federoff et al. by further initiating treatment for AD in a male subject wherein the treatment composition modulates CDYL and the composition comprises valine as taught by Mittelstrass et al., Parker, Jr et al., and Landis et al. because it would advantageously enable treatment of AD by identifying male subject with AD and deficient in valine.

Applicants Arguments
	Applicants assert that Landis does not cure the deficiencies in the teachings of Federoff, Mittelstrass, or Parker.

Applicant's arguments filed 7 Oct. 2022 have been fully considered but they are not persuasive. Federoff, Mittelstrass, and Parker, Jr are not deficient for the reasons discussed above.  Landis teaches and motivates initiating treatment with valine in patients deficient in valine such as male patients with AD.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-9, and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, and 11-24 of copending Application No. 16,331,940, in view of Federoff et al. (US 2017/0052204 A1; published 23 Feb. 2017), in view of Mittelstrass et al. (PLoS Genetics; published 2011), Parker, Jr. (US 2013/0123341 A1; published 16 May 2013), and Landis et al. (WO 2016/011434 A1; published 21 Jan. 2016). 

Claims 1-5, and 11-24 of copending Application No. 16,331,940 claim a method for preparing and analyzing a sample containing a biomarker metabolite for the analysis and identification of metabolic changes associated with AD in a subject, the method comprising obtaining a sample from a subject and a control subject or population of subjects with normal cognition and detecting the presence of a biomarker metabolite such as PC ae C36:2 or valine using biochemical analysis comprising using quantitative UPLC-MS/MSm FIA-MS/MS, NMR, or a combination comparing the concentration of the at least one biomarker metabolite in the sample from the subject to the concentration of the at least one biomarker metabolite in the control sample and comparing the concentration of the at least one negatively correlated biomarker metabolite in the sample from the subject to the concentration of the at least one negatively correlated biomarker metabolite in the control sample optionally wherein the method further comprises initiating treatment for AD in the subject.
Claims 1-5, and 11-24 of copending Application No. 16,331,940 do not teach a method wherein when the subject is male, the at least one biomarker metabolite is a BCAA such as valine.  Claims 1-5, and 11-21 of copending Application No. 16,331,940 do not claim a method wherein when the subject is female, the at least one biomarker metabolite is a phosphatidyl choline biomarker metabolite or lysoPC biomarker metabolite.  Claims 1-5, and 11-21 of copending Application No. 16,331,940 do not claim a method comprising determining whether the subject has at least one independent indicator of AD.  Claims 1-5, and 11-21 of copending Application No. 16,331,940 do not claim a method wherein the treatment comprises administering a composition that comprises valine.
Federoff et al. teach as discussed above.
Mittelstrass et al. teach as discussed above.
Landis et al. teach as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-5, and 11-24 of copending Application No. 16,331,940 such that when the subject is a female subject, performing biochemical analysis on the sample to detect a level of phosphatidyl choline biomarker metabolite or a lysoPC metabolite such as lysoPC a C18:2 as taught by Mittelstrass et al. and Federoff et al. because it would have been expected to advantageously enable diagnosis of the subject with AD while taking into account sex specific differences.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-5, and 11-24 of copending Application No. 16,331,940 such that when the subject is a male subject performing biochemical analysis on the sample to detect a level of valine biomarker metabolite Mittelstrass et al. and Parker, Jr et al. because it would have been expected to advantageously enable diagnosis of the subject with AD while taking into account sex specific differences.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-5, and 11-24 of copending Application No. 16,331,940 by further determining whether the subject has an independent indicator of AD comprising the presence of amyloid β 1-42 or an increase in the total tau/Aβ1-42 ratio as taught by Federoff et al. because it would advantageously enable defining the AD group by validating the presence of Aβ 1-42 or an increase in the total tau/Aβ1-42 ratio.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-5, and 11-24 of copending Application No. 16,331,940 by further initiating treatment for AD in a male subject wherein the treatment composition modulates CDYL and the composition comprises valine as taught by Mittelstrass et al., and Landis et al. because it would advantageously enable treatment of AD by identifying male subject with AD and deficient in valine.
This is a provisional nonstatutory double patenting rejection.

Applicants Arguments
	Applicants assert that the present amendments are believed to render the rejection moot.

Applicant's arguments filed 7 Oct. 2022 have been fully considered but they are not persuasive. The present amendments do not render the above rejection moot.  Federoff, Mittelstrass and Landis are not deficient for the reasons discussed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618